Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 12/10/2021.
Claims 1, 19 and 20 have been amended.
Claims 7-10 have been cancelled.
Claims 1-6 and 11-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 11-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claim 19 is directed to a method (i.e., a process), claim 20 is not directed to non-transitory computer readable medium (i.e., a manufacture) (See objection above.), and claims 1-6 and 11-18 are directed to a system (i.e., a machine).  Accordingly, claims 1-6 and 11-19 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:

Representative independent claim 19 includes limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claim 19 covers a method claim and claim 20 covers the matching computer readable medium.
Specifically, independent claim 19 recites:	
A computerized method for creating a virtual consult record, the method comprising:
receiving threaded electronic conversations from at least one clinician device and data from a healthcare information system;
performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations;
utilizing a set of mappings and rules to automatically associate clinical concepts and data elements within the threaded electronic conversations to a concern;
based on the concern, automatically generating an issue having the concern as its subject, the issue enabling a first clinician and at least one virtual consultant to track and collaborate on the concern;
automatically identifying at least one virtual consultant, the at least one virtual consultant being an expert in a clinical expert network for the issue;
providing an invitation to the at least one virtual consultant to virtually collaborate with the first clinician on the issue via the user interface, the user interface providing the threaded electronic conversations to the at least one virtual consultant;

upon receiving the acceptance, enabling the at least one virtual consultant to add contributions to the issue via the user interface; and
utilizing the contributions, updating the issue.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because observing conversations about a patient, made by healthcare providers about the patient that would raise an issue/medical concern about the patient and determining if an collaborative consultation is needed between the healthcare providers about the patient all relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because utilizing a set of mappings and rules to associate clinical concepts highlighting a concern in a threaded electronic conversation and performing natural language processing to identify clinical concepts are all observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-6 (similarly for dependent claims 11-18) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract).  
Regarding the dependent claims, claims 2, 3 and 12 describe data gathering by receiving contributions from the consultation, updating the issue, a queue of issues as invitation, claims 4, 6 and 14-18 describe what the data is such as expectations, commentary, the consultant being an expert, the issue is a radiology issue, neurology issue, pharmaceutical issue, cardia issue and disease related issue, claims 5 and 11 describe determining data describes as indexing the threaded conversations to facilitate identifying the issue, closing the issue.
2019 PEG: Step 2A - Prong Two:

In the present case, for representative independent claim 19 (similar to claims 1 and 20), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computerized method for creating a virtual consult record, the method comprising:
receiving threaded electronic conversations (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) from at least one clinician device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and data from a healthcare information system (conventional computer implementation as noted below, see MPEP § 2106.05(f));
performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations;
utilizing a set of mappings and rules to automatically associate clinical concepts and data elements within the threaded electronic conversations to a concern;
based on the concern, automatically generating an issue having the concern as its subject, the issue enabling a first clinician and at least one virtual consultant to track and collaborate on the concern;
automatically identifying at least one virtual consultant, the at least one virtual consultant being an expert in a clinical expert network for the issue;
providing an invitation to the at least one virtual consultant to virtually collaborate with the first clinician on the issue via the user interface, the user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) providing the threaded electronic conversations to the at least one virtual consultant;
receiving an acceptance to the invitation from the at least one virtual consultant (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
upon receiving the acceptance, enabling the at least one virtual consultant to add contributions to the issue via the user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
utilizing the contributions, updating the issue.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor, non-transitory computer storage medium and memory, a consult engine, a user interface, a healthcare information system and clinician device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Id.). 
Regarding the additional limitation “receiving threaded electronic conversations” and “receiving an acceptance to the invitation from the at least one virtual consultant,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 19 (similar to claims 1 and 20) does not have any additional elements.
For claim 2 (similar to claim 1), regarding the additional limitation “receiving contributions from the at least one virtual consultant” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the 
For these reasons, representative independent claim 19 and analogous independent claim 1 with its dependent claims 2-6, 11-18, analogous independent claim 20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 19, regarding the additional limitations of the processor, non-transitory computer storage medium and memory, consult engine, user interface, healthcare information system and clinician device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “providing an invitation to the at least one virtual consultant to virtually collaborate on the issue via the user interface, the user interface”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving threaded electronic conversations” and “receiving an acceptance to the invitation from the at least one virtual consultant,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  

In analogous dependent claims 2-6, 11-18, there is no additional elements.
Regarding the additional limitation “upon receiving the acceptance, enabling the at least one virtual consultant to add contributions to the issue via the user interface” which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-6 and 11-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ananda (U.S. 2015/0106117 A1) in view of Brown (U.S. 2014/0337048 A1) further in view of Cashman (U.S. 2012/0253837 A1).
Claim 1:
Ananda discloses the claimed system for creating a virtual consult record ([P0033] discloses a system that generates a 2nd opinion for a patient, or user, by leveraging technology to assist a qualified physician to analyze the data. [P0038] and Figure 2 disclose a second opinion expert (SOE) computer system. See also abstract.), the system comprising: 
a processor (Figure 2, processor 223); and a non-transitory computer storage medium storing computer-useable instruction (Figure 2, memory and storage 222, 224) that, when used by the processor, cause the processor to: 

capture, at a consult engine, threaded electronic conversations from at least one device and data from a healthcare information system (Figures 7, 8 and 9 disclose uploading medical records into the system and being stored [P0119]. [P0106] discloses that the patient selects the medical category that fits his concern, e.g. “Pain in Back”, “Pain in Chest”.  [P0108] User then goes thru a series of questions, construed as a “threaded electronic conversation”.  An example is provided for the medical concern of “Gastroentology” where the system asks if there is trouble swallowing or abdominal pain then, based on the answer, the system will generate another question.  If they have problems swallowing, it may ask if there is a feeling of an obstruction in the throat.  The system will then identify potential symptoms based on the answers [P0109] which are then stored [P0110].  The system identifies potential conditions, such as bronchitis, for example if there was pain in the chest and difficulty breathing [P0111].); 

utilize, at the consult engine, a set of mappings and rules to automatically associate the clinical concepts and data elements within the threaded electronic conversations to a concern (System links concepts, such as the bronchitis example, where bronchitis is determined to be a concern based on the identified pain in the chest and difficulty breathing, system inherently uses rules to make this determination and to know what relevant questions to ask [P0111].); 

based on the concern, automatically generate, at the consult engine, an issue having the concern as its subject, the issue enabling to track and collaborate on the concern via a user interface (The system generates hierarch based on relevance, such as breathing issues above hair loss [P0135] and then formulates a clear clinical question based on the patient’s symptoms, such as “Could the patient have bronchitis?”  System further carries out an evidence based analysis to gain a possible condition or diagnosis [P0139].  [P0144] the system then generates a suggested second medical opinion report which is provided to the second physician for the 2nd opinion.); 

Reply to Office Action of: 01/07/2021 automatically identify, at the consult engine, the at least one virtual consultant to virtually (See [P00150-P00151] the physician accepts the user's request to have a video consultation at 1450, and the video consultation is then scheduled between the user and the physician. The user then has the opportunity to ask any questions he has about the diagnosis or treatment recommended. Also, see system identifies an available physician for the chosen specialty [P130].); 

provide, by the consult engine, an invitation to the at least one virtual consultant to virtually collaborate on the issue via the user interface, the user interface providing the threaded electronic conversations to the at least one virtual consultant (Selected physician is notified that the suggested second medical opinion report is available for their review as an invitation [P0145] and Figure 13. The suggested second medical opinion report includes the patient’s medical history along with the question and answers provided earlier, construed as the “threaded electronic conversation”[P0144].); 

receive, at the consult engine, an acceptance to the invitation from the at least one virtual consultant (The physician reviews the report, construed as the physician accepting the invitation to review and provide consultation [P0146] and Figure 13.); 

upon receiving the acceptance, enable, by the consult engine, the at least one virtual consultant to add contributions to the issue via the user interface (The physician reviews the report and determines if any changes are needs, such as determining that the diagnosis is not applicable [P0146].  The physician makes changes before finalizing the report [P0148].); and 

utilizing the contributions, update the issue (Physician finalizes the report and the user is notified that the report is completed [P148].);

Although Ananda discloses generating at the consult engine based on associating clinical concepts and data elements within threaded electronic conversations before contributing a virtual consult record as mentioned above, Ananda does not explicitly teach performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations and enabling collaborating with a first clinician and at least on virtual consultant.
perform, at the consult engine, natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations (See Fig. 2A, Natural Language Processing Module 216, where natural language processing techniques are used to identify one or more concepts from mentioned in P0039, comprising words and phrases within strings entered by the patient  in P0066, P0068. In [P0051] The conversation GUI 114 may also includes an interface area 124 that captures input from the patient 102, construed as in the threaded electronic conversations.), collaborate with the first clinician for the issue (The healthcare provider 106 and virtual-assistant service 116 sharing the same platform construe as a collaboration in P0036, and content of healthcare entities in P0048-P0049).
enabling a first clinician and at least on virtual consultant (See human assistant 128 in Fig. 1 and in [P0096] The diagnosis determined by the diagnostic application 902 may be presented as a response in the conversation GUI. The diagnosis presented by the diagnostic application 902 may be based on real-time communication between the electronic device 104 and a medical professional. Also, see conversation with Virtual-Assistant Service 116 in P0051, Fig. 10.).
Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine before the filing date of the claimed invention to modify the system and method of Ananda to have performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations and enabling collaborating with a first clinician and at least on virtual consultant, as taught by Brown, to offer an array of information on a websites for access by patients at any time of day and without the cost associated with providing a human representative.
Ananda is silent where the threaded electronic conversations come from collaborating with the first clinician a clinician device.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare services before the filing date of the claimed invention to modify the system and method of Ananda and Brown to have the threaded electronic conversations come from a clinician device, as taught by Cashman, so the patient or user can answer the questions in a remote location and have help nearby if needed.  
Claim 2:
Ananda discloses further comprising receiving contributions from the at least one virtual consultant (The physician makes changes before finalizing the report [P0148].).
Claim 3:
Ananda discloses further updating the issue corresponding to the contributions received from the at least one virtual consultant (See The physician will review the report and make changes or suggestions as required. After the physician has completed his diagnosis, then the system will update the evidence based diagnosis [P0140].).
Claim 6:
Ananda discloses wherein the at least one virtual consultant is an expert in a clinical expert network for the issue ([P0038] and Figure 2 disclose a second opinion expert (SOE) computer system. See also abstract.).
Claim 11:
Ananda discloses further comprising, upon receiving the contributions, enabling the at least one virtual consultant to close the issue (Taught in [P148] as Physician finalizes the report and the user is notified that the report is completed.).
Claims 4 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ananda (U.S. 2015/0106117 A1) in view of Brown (U.S. 2014/0337048 A1) in view of Cashman (U.S. 2012/0253837 A1) further in view of Moore (U.S. 2009/0172773 A1).
Claim 4:
Moore teaches wherein the issue comprises expectations and commentary (See comments, conclusions and collaborated research in P0626.).
Moore teaches that it is known in the art of medical consulting before the filing date of the claimed invention to have expectations and commentary issues to set organizational goals and guidelines among medical team members.
Therefore, it would have been obvious to one of ordinary skill in the art of medical consulting before the filing date of the claimed invention to modify the method, software and system of Ananda, Brown and Cashman invention to have expectations and commentary issues, as taught by Moore, to set organizational goals and guidelines among medical team members.
Claim 13:
Moore teaches wherein the issue is a genetic research hypothesis (Taught as genetic information in P0066, and scientific investigation (e.g., genetics of cancer) in P0402.).
Moore teaches that it is known in the art of medical consulting before the filing date of the claimed invention to have genetic research hypothesis issues to set clinical trial l goals and guidelines among developing medications.
Therefore, it would have been obvious to one of ordinary skill in the art of medical consulting before the filing date of the claimed invention to modify the method, software and system of Ananda, Brown and Cashman invention to have genetic research hypothesis issues, as taught by Moore, to set clinical trial l goals and guidelines among developing medications.
Claim 14:
Moore teaches wherein the issue is a radiology issue (Taught in P0407 as impacting mammograms relevant to radiologists.)
Moore teaches that it is known in the art of medical consulting before the filing date of the claimed invention to have radiology issues to allow all medical team members review medial images of a patient.
Therefore, it would have been obvious to one of ordinary skill in the art of medical consulting before the filing date of the claimed invention to modify the method, software and system of Ananda, Brown and Cashman invention to have radiology issues, as taught by Moore to allow all medical team members review medial images of a patient.
Claim 15:
Moore teaches wherein the issue is a neurology issue (Taught in [PO406] and [P0608] neurologist may wish to retrieve scientific information pertaining to stem cells.)
Moore teaches that it is known in the art of medical consulting before the filing date of the claimed invention to have neurology issues to treat patients with brain conditions.
Therefore, it would have been obvious to one of ordinary skill in the art of medical consulting before the filing date of the claimed invention to modify the method, software and system of Ananda, Brown and Cashman invention to have neurology issues, as taught by Moore to treat patients with brain conditions.
Claim 16:
Moore teaches wherein the issue is a pharmaceutical issue (Taught as hospital-physicians update the medications and dosages of their patient population in [P0700], pertaining to a pharmacy in [PO853].)

Therefore, it would have been obvious to one of ordinary skill in the art of medical consulting before the filing date of the claimed invention to modify the method, software and system of Ananda, Brown and Cashman invention to have pharmaceutical issues, as taught by Moore to treat patients taking prescription drugs.
Claim 17:
Moore teaches wherein the issue is a cardiac issue (Taught as consulting for a coronary diagnostic/therapeutic angiography/angioplasty in P0577.)
Moore teaches that it is known in the art of medical consulting before the filing date of the claimed invention to have cardiac issues to treat patients with overlapping conditions such as diabetes, heart disease and cancer.
Therefore, it would have been obvious to one of ordinary skill in the art of medical consulting before the filing date of the claimed invention to modify the method, software and system of Ananda, Brown and Cashman invention to have cardiac issues, as taught by Moore to treat patients with overlapping conditions such as diabetes, heart disease and cancer.
Claim 18:
Moore teaches wherein the issue is a disease related issue (Taught in [P0388], [P0409] as a multifaceted disease process like diabetes.)
Moore teaches that it is known in the art of medical consulting before the filing date of the claimed invention to have disease related issues to treat patients with overlapping conditions such as diabetes, heart disease and cancer.
Therefore, it would have been obvious to one of ordinary skill in the art of medical consulting before the filing date of the claimed invention to modify the method, software and system of Ananda, .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ananda (U.S. 2015/0106117 A1) in view of Brown (U.S. 2014/0337048 A1) in view of Cashman (U.S. 2012/0253837 A1) further in view of Maitra (U.S. 2016/0048655 A1).
Claim 5:
Maitra teaches further comprising indexing the threaded conversations to facilitate identifying the issue (See sematic classes, mapping text and matching scores of terms in PO75-P079.).
Maitra teaches that it is known in the art of clinical text analysis before the filing date of the claimed invention to have indexing the threaded conversations to facilitate identifying the issue to optimize searching for severe medical conditions otherwise overlooked in a patient’s medical record.
Therefore, it would have been obvious to one of ordinary skill in the art of clinical text analysis before the filing date of the claimed invention to modify the method, software and system of Ananda, Brown and Cashman invention to have cardiac issues, as taught by Maitra to optimize searching for severe medical conditions otherwise overlooked in a patient’s medical record.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ananda (U.S. 2015/0106117 A1) in view of Brown (U.S. 2014/0337048 A1) in view of Cashman (U.S. 2012/0253837 A1) further in view of Hamm (U.S. 2013/0060576 A1).
Claim 12:
Hamm teaches wherein the invitation comprises a queue of issues that the at least one virtual consultant is qualified to address (See P0034-P0035 enabling telemedicine consults provides a technical solution for a convenient and rapid ability to locate a qualified on-call medical provider, and patients queued up for requested live telemedicine consultation in P0069, P0118-P0124, P0166.).

Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine consulting before the filing date of the claimed invention to modify the method, software and system of Ananda, Brown and Cashman invention to have a queue of issues that the virtual consultant is qualified, as taught by Hamm to allow available medical team members to provide medical expertise from remote locations.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananda (U.S. 2015/0106117 A1) in view of Brown (U.S. 2014/0337048 A1) in view of Cashman (U.S. 2012/0253837 A1) further in view of Boss (U.S. 8,805,756 B2).
Claim 19:
Ananda discloses the claimed computerized method for creating a virtual consult record ([P0033] discloses a system that generates a 2nd opinion for a patient, or user, by leveraging technology to assist a qualified physician to analyze the data. [P0038] and Figure 2 disclose a second opinion expert (SOE) computer system. See also abstract.), the method comprising: 
receiving threaded electronic conversations from at least one … device and data from a healthcare information system (Figures 7, 8 and 9 disclose uploading medical records into the system and being stored [P0119]. [P0106] discloses that the patient selects the medical category that fits his concern, e.g. “Pain in Back”, “Pain in Chest”.  [P0108] User then goes thru a series of questions, construed as a “threaded electronic conversation”.  An example is provided for the medical concern of “Gastroentology” where the system asks if there is trouble swallowing or abdominal pain then, based on the answer, the system will generate another question.  If they have problems swallowing, it may ask if there is a feeling of an obstruction in the throat.  The system will then identify potential symptoms based on the answers [P0109] which are then stored [P0110].  The system identifies potential conditions, such as bronchitis, for example if there was pain in the chest and difficulty breathing [P0111].);

utilizing a set of mappings and rules to automatically associate clinical concepts and data elements within the threaded electronic conversations to a concern (System links concepts, such as the bronchitis example, where bronchitis is determined to be a concern based on the identified pain in the ; 

based on the concern, automatically generating an issue having the concern as its subject, the issue enabling to track and collaborate on the concern (The system generates hierarch based on relevance, such as breathing issues above hair loss [P0135] and then formulates a clear clinical question based on the patient’s symptoms, such as “Could the patient have bronchitis?”  System further carries out an evidence based analysis to gain a possible condition or diagnosis [P0139].  [P0144] the system then generates a suggested second medical opinion report which is provided to the second physician for the 2nd opinion.); 

automatically identifying at least one virtual consultant, the at least one virtual consultant being an expert in a clinical expert network for the issue (System identifies an available physician for the chosen specialty [P130]. [P0038] and Figure 2 disclose a second opinion expert (SOE) computer system. See also abstract.);

providing an invitation to the at least one virtual consultant to virtually collaborate with the first clinician on the issue via the user interface, the user interface providing the threaded electronic conversations to the at least one virtual consultant (Selected physician is notified that the suggested second medical opinion report is available for their review as an invitation [P0145] and Figure 13. The suggested second medical opinion report includes the patient’s medical history along with the question and answers provided earlier, construed as the “threaded electronic conversation” [P0144].);

receiving an acceptance to the invitation from the at least one virtual consultant (The physician reviews the report, construed as the physician accepting the invitation to review and provide consultation [P0146] and Figure 13.);

upon receiving the acceptance, enabling the at least one virtual consultant to add contributions to the issue via the user interface, (The physician reviews the report and determines if any changes are needs, such as determining that the diagnosis is not applicable [P0146].  The physician makes changes before finalizing the report [P0148].).

Although Ananda discloses associating clinical concepts and data elements within threaded electronic conversations before contributing a virtual consult record as mentioned above, Ananda does not explicitly teach performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations and enabling collaborating with a first clinician and at least on virtual consultant.
Brown teaches in that is was known in the telemedicine arts before the filing date of the invention to performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations (See Fig. 2A, Natural Language Processing Module 216, where natural language processing techniques are used to identify one or more concepts from mentioned in P0039, comprising words and phrases within strings entered by the patient in P0066, P0068. In [P0051] The conversation GUI 114 may also include an interface area 124 that captures input from the patient 102, construed as in the threaded electronic conversations.), 
enabling a first clinician and at least on virtual consultant (See human assistant 128 in Fig. 1 and in [P0096] The diagnosis determined by the diagnostic application 902 may be presented as a response in the conversation GUI. The diagnosis presented by the diagnostic application 902 may be based on real-time communication between the electronic device 104 and a medical professional. Also, see conversation with Virtual-Assistant Service 116 in P0051, Fig. 10.), collaborate with the first clinician (The healthcare provider 106 and virtual-assistant service 116 sharing the same platform construe as a collaboration in P0036, and content of healthcare entities in P0048-P0049).
Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine before the filing date of the claimed invention to modify the system and method of Ananda to have performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations and enabling collaborating with a first clinician and at least on virtual consultant, as taught by Brown, to offer an array of information on a websites for access by patients at any time of day and without the cost associated with providing a human representative.
Ananda is silent where the threaded electronic conversations come from a clinician device.
Cashman teaches in [P0059] that is was known in the healthcare services art before the filing date of the invention for a patient to use a telehealth kiosk, construed as a “clinician device”, to receive and answer medical related questions in a remote location for telehealth with an attendant available for help [P0013).

Boss further teaches using machine leaning to update contributed issues or:
the contributions being provided to the trained machine learning model to update the issue; and utilizing the contributions trained machine learning model, updating the issue (Deep question-answer includes machine learning [column 3, lines 22-28] used in updating an initial recommendation for taking a medication [column 8, line 56 to column 9, line 14], where crowd sourcing, scanning additional data sources and other doctors, domain experts (family members, caregivers) are analyzed as contributions to updating the recommendation.
Therefore, it would have been obvious to one of ordinary skill in the art of medical machine learning before the filing date of the claimed invention to modify the system of Ananda, Brown and Cashman to using machine leaning to update contributed issues, as taught by Boss, to allow health care professionals to more quickly diagnose the patient based upon a greater amount of information and data.  
Claim 20:
Ananda discloses the claimed one or more computer storage media having computer-executable instructions embodied thereon that, when executed, facilitate a method of creating a virtual consult record ([P0033] discloses a system that generates a 2nd opinion for a patient, or user, by leveraging technology to assist a qualified physician to analyze the data. [P0038] and Figure 2 disclose a second opinion expert (SOE) computer system. See also abstract.), the method comprising: 
capturing threaded electronic conversations from at least one … device and data from a healthcare information system (Figures 7, 8 and 9 disclose uploading medical records into the system and being stored [P0119]. [P0106] discloses that the patient selects the medical category that fits his 

utilizing a set of mappings and rules to automatically associate clinical concepts and data elements within the threaded electronic conversations to a concern (System links concepts, such as the bronchitis example, where bronchitis is determined to be a concern based on the identified pain in the chest and difficulty breathing, system inherently uses rules to make this determination and to know what relevant questions to ask [P0111].); 

based on the concern, automatically generating an issue having the concern as its subject, the issue enabling clinicians to track and collaborate with the first clinician on the concern (The system generates hierarch based on relevance, such as breathing issues above hair loss [P0135] and then formulates a clear clinical question based on the patient’s symptoms, such as “Could the patient have bronchitis?”  System further carries out an evidence based analysis to gain a possible condition or diagnosis [P0139].  [P0144] the system then generates a suggested second medical opinion report which is provided to the second physician for the 2nd opinion.); 

identifying the at least one virtual consultant remote from the first clinician corresponding to the … device (System identifies an available physician for the chosen specialty [P130].);

upon the at least one virtual consultant accepting an invitation to collaborate with the first clinician on the issue, providing, via the user interface (The physician reviews the report, construed as the physician accepting the invitation to review and provide consultation [P0146] and Figure 13.), the at least one virtual consultant the threaded electronic conversations from the at least one … device and; and 

utilizing the contributions, updating the issue (Physician finalizes the report and the user is notified that the report is completed [P148].).

Although Ananda discloses associating clinical concepts and data elements within threaded electronic conversations before contributing a virtual consult record for a first clinician as mentioned above, Ananda does not explicitly teach performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations and enabling collaborating with the first clinician and at least on virtual consultant.
performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations (See Fig. 2A, Natural Language Processing Module 216, where natural language processing techniques are used to identify one or more concepts from mentioned in P0039, comprising words and phrases within strings entered by the patient in P0066, P0068. In [P0051] The conversation GUI 114 may also include an interface area 124 that captures input from the patient 102, construed as in the threaded electronic conversations.), 
enabling a first clinician and at least on virtual consultant (See human assistant 128 in Fig. 1 and in [P0096] The diagnosis determined by the diagnostic application 902 may be presented as a response in the conversation GUI. The diagnosis presented by the diagnostic application 902 may be based on real-time communication between the electronic device 104 and a medical professional. Also, see conversation with Virtual-Assistant Service 116 in P0051, Fig. 10.), collaborate with the first clinician (The healthcare provider 106 and virtual-assistant service 116 sharing the same platform construe as a collaboration in P0036, and content of healthcare entities in P0048-P0049).
Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine before the filing date of the claimed invention to modify the system and method of Ananda to have performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations and enabling collaborating with a first clinician and at least on virtual consultant, as taught by Brown, to offer an array of information on a websites for access by patients at any time of day and without the cost associated with providing a human representative.
Ananda is silent where the threaded electronic conversations come from a clinician device.
Cashman teaches in [P0059] that is was known in the healthcare services art before the filing date of the invention for a patient to use a telehealth kiosk, construed as a “clinician device”, to receive 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare services before the filing date of the claimed invention to modify the system and method of Ananda and Brown to have the threaded electronic conversations come from a clinician device, as taught by Cashman, so the patient or user can answer the questions in a remote location and assist nearby if needed.  
Boss further teaches using machine leaning to update contributed issues.
enabling the at least one virtual consultant to add contributions to the issue, the contributions being provided to the trained machine learning model to update the issue (Deep question-answer includes machine learning [column 3, lines 22-28] used in updating an initial recommendation for taking a medication [column 8, line 56 to column 9, line 14], where crowd sourcing, scanning additional data sources and other doctors, domain experts (family members, caregivers) are analyzed as contributions to updating the recommendation.
Therefore, it would have been obvious to one of ordinary skill in the art of medical machine learning before the filing date of the claimed invention to modify the system and method of Ananda, Brown and Cashman to using machine leaning to update contributed issues, as taught by Boss, to allow health care professionals to more quickly diagnose the patient based upon a greater amount of information and data.  


Response to Arguments
Applicant’s arguments, see page 7, filed 12/10/2021, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 20 has been withdrawn. 
Applicant alleges that the claims improve clinical collaboration technology by leveraging semantic analysis and natural language processing to automatically identify clinical concepts, concerns, and issues. see pgs. 8-10 of Remarks — Examiner disagrees.
Not only can natural language processing to identify clinical concepts, concerns, and issues be done in the human mind, but using natural language processing to identify clinical concepts, concerns, and issues within loosely-structured or unstructured threaded conversations is also a conventional computer tool that does not rise to a practical application of the abstract idea. Therefore, no technology improvements have been set forth in the clinical collaboration, natural language processing or electronic medical record fields, unlike CardioNet.
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ananda’s creating a virtual consult record is combined with Brown’s performing natural language processing to identify clinical concepts represented by keywords in the threaded electronic conversations and enabling collaborating with a first clinician and at least on virtual consultant with Cashman’s threaded electronic conversations come from a clinician device, combined with Moore’s expectations and commentary issues, genetic research .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
02/15/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686